357 S.W.3d 318 (2012)
Raymond A. BROWN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73515.
Missouri Court of Appeals, Western District.
January 31, 2012.
Susan E. Summers, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Evan J. Buchheim, Jefferson City, MO, for respondent.
Before: LISA WHITE HARDWICK, C.J., and JAMES M. SMART and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Raymond Brown appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Brown alleges that his plea counsel was ineffective for failing to advise him: (1) that he could seek to withdraw his earlier jury-trial waiver; and (2) that his guilty plea would waive his right to appeal the trial court's denial of a motion to suppress. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the *319 reasons for this order has been provided to the parties. Rule 84.16(b).